Exhibit 10.2

STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT (this “Agreement”) dated November 7, 2011, is
entered into by and among Hansen Medical, Inc., a Delaware corporation (the
“Company”), and Jack W. Schuler (the “Investor”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Rule 506 promulgated thereunder, the Company desires to
issue and sell to the Investor, and the Investor desires to purchase from the
Company, securities of the Company as more fully described in this Agreement;

NOW THEREFORE, in consideration of the mutual covenants made herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

Section 1. Authorization.

The Company has authorized the sale and issuance of up to an aggregate of
4,784,690 shares of the Company’s common stock, par value $0.0001 per share (the
“Common Stock”), for sale pursuant to this Agreement and another stock purchase
agreement in substantially the same form as this Agreement (the “Private
Placement”).

Section 2. Purchase and Sale of Shares.

In consideration of and upon the basis of the representations, warranties and
agreements and subject to the terms and conditions set forth in this Agreement,
the Investor agrees to purchase from the Company and the Company agrees to sell
to the Investor on the Closing Date (as defined in Section 3 hereof), an
aggregate of 2,392,345 shares of Common Stock (the “Shares”) for a price per
share equal to $2.09, for an aggregate purchase price of $5,000,001.05.

Section 3. Closing.

(a) The closing of the sale of the Shares (the “Closing”) shall take place on
November 9, 2011, or at such other date and time as the Company and the Investor
shall mutually agree (such date and time being referred to herein as the
“Closing Date”). At the Closing, the Investor will pay the aggregate purchase
price (the “Purchase Price”) for the Shares being purchased hereunder by wire
transfer of immediately available funds.

(b) As soon as reasonably practicable after the Closing, the Company shall
deliver or shall cause its transfer agent to deliver to the Investor a
certificate representing the Shares that the Investor purchases, duly registered
on the books of the Company in the name of the Investor.



--------------------------------------------------------------------------------

Section 4. Representations and Warranties of the Company.

Except, with respect to the representations and warranties contained in Sections
4(e) and 4(h) only, as otherwise specifically described in the Company’s Annual
Report on Form 10-K for the year ended December 31, 2010, the Company’s
Quarterly Reports on Form 10-Q for the quarters ended March 31, 2011, June 30,
2011 and September 30, 2011, and any current reports on Form 8-K filed
subsequent to December 31, 2010 and through the date of this Agreement with the
Securities and Exchange Commission (the “SEC”) by the Company (including the
information incorporated by reference therein, the “SEC Documents”), the Company
hereby represents and warrants as of the date hereof to the Investor as follows:

(a) Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all requisite corporate power and authority to carry
on its business as presently conducted. The Company is duly qualified to
transact business and is in good standing in each jurisdiction in which the
failure to so qualify would have a material adverse effect on the business,
properties, financial condition or operating results of the Company, as such
business is presently conducted. Each Significant Subsidiary (as defined in the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of the Company
is duly organized, validly existing and in good standing under the laws of its
respective jurisdiction and has all requisite corporate power and authority to
carry on its business as presently conducted, except where the failure to be in
good standing would not have a material adverse effect on the business,
properties, financial condition or operating results of the Company, as such
business is presently conducted.

(b) Authorization. All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement, the performance of all obligations of the
Company hereunder, and the authorization, issuance, sale and delivery of the
Shares has been taken or will be taken prior to the Closing, and this Agreement
constitutes a valid and legally binding obligation of the Company, enforceable
in accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors’ rights generally and (ii) as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies.

(c) No Violation or Default. Neither the Company nor any Significant Subsidiary
of the Company is in violation or default of any provision of its certificate of
incorporation, bylaws or other organizational documents, as amended, or of any
judgment, order, writ, or decree by which it is bound. Neither the Company nor
any Significant Subsidiary of the Company is in violation or default of any
contract (as defined herein) to which it is a party or by which it is bound, or
of any provision of any federal or state statute, rule or regulation applicable
to the Company in which such violation or default of such instrument, contract
or provision of such federal or state statute, rule or regulation applicable to
the Company would have, either individually or in the aggregate, a Material
Adverse Effect (as defined below). The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby will
not result in any such violation or be in conflict with or constitute either a
default under any such provision, instrument, judgment, order, writ, decree or
Material Contract. For purposes of this Agreement, “Material Contract” shall
mean any contract to which the Company is a party that is or is required to be
filed as an exhibit to the SEC Documents (a “Material Contract”).

(d) Consents. No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any federal, state or
local governmental authority on the part of the Company is required in
connection with the consummation of the transactions contemplated by this
Agreement, except (i) the filing pursuant to Regulation D promulgated by the SEC
under the Securities Act, which filing will be effected within 15 days of the
Closing, or such other post-closing filings as may be required and (ii) such
filings and/or qualifications that may be required pursuant to the Nasdaq
Marketplace Rules (the “Nasdaq Rules”), which filings and qualifications will be
made on a timely basis.

(e) Litigation. There is no action, suit, proceeding or investigation pending
or, to the Company’s knowledge, currently threatened in writing against the
Company or any Significant Subsidiary or any of their respective directors and
officers that questions the validity of this Agreement or the right of the
Company to enter into such agreement or to consummate the transactions
contemplated

 

2



--------------------------------------------------------------------------------

hereby. There is no action, suit, proceeding or investigation pending or, to the
knowledge of the Company, currently threatened in writing against the Company or
any subsidiary or any of their respective directors and officers which would
have, either individually or in the aggregate, a material adverse effect on the
business, properties, financial condition or operating results of the Company,
as such business is presently conducted.

(f) Filings. The Company has filed all forms, reports and documents required to
be filed by it with the SEC (collectively, the “Company SEC Reports”). As of the
respective dates they were filed (except if amended or superseded by a filing
prior to the date of this Agreement, then on the date of such filing), (i) the
Company SEC Reports complied in all material respects with the requirements of
the Securities Act or the Exchange Act, as the case may be, and the rules and
regulations of the SEC thereunder, applicable to such Company SEC Reports, and
(ii) none of the Company SEC Reports contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.

(g) Financial Statements. The consolidated financial statements (including any
notes thereto) contained in the Company SEC Reports (i) complied as to form in
all material respects with the published rules and regulations of the SEC with
respect thereto, (ii) were prepared in accordance with United States generally
accepted accounting principles (“GAAP”) applied on a consistent basis throughout
the periods indicated (except as may be indicated in the notes thereto or, in
the case of unaudited statements, as permitted by Form 10-Q or 8-K promulgated
by the SEC) and (iii) each presented fairly, in all material respects, the
consolidated financial position of the Company and its consolidated subsidiaries
as of the respective dates thereof and for the respective periods indicated
therein, except as otherwise noted therein (subject, in the case of unaudited
statements, to normal and recurring year-end adjustments which were not and are
not expected, individually or in the aggregate, to have a material adverse
effect on the business, properties, financial condition or operating results of
the Company, as such business is presently conducted). The Company has not had
any material disagreement with any of its auditors regarding accounting matters
or policies during any of its past three full years or during the current fiscal
year-to-date which disagreements would require disclosure to the Company’s Board
of Directors. The books and records of the Company and each subsidiary have
been, and are being maintained in all material respects in accordance with
applicable legal and accounting requirements and the consolidated financial
statements contained in the Company SEC Reports are consistent with such books
and records.

(h) Internal Controls. The Company and each of its subsidiaries has established
and maintains, adheres to and enforces a system of internal accounting and
disclosure controls which are effective in providing assurance regarding the
reliability of financial reporting and the preparation of financial statements
in accordance with GAAP (including the consolidated financial statements
contained in the Company SEC Reports), including policies and procedures that
(i) require the maintenance of records that in reasonable detail accurately and
fairly reflect in all material respects the transactions and dispositions of the
assets of the Company and its subsidiaries, (ii) provide assurance that
transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP, and that receipts and expenditures of the
Company and its subsidiaries are being made only in accordance with appropriate
authorizations of management and the Board of Directors of the Company and
(iii) provide assurance regarding prevention or timely detection of unauthorized
acquisition, use or disposition of the material assets of the Company and its
subsidiaries.

(i) Changes. Since the date of the Company’s most recent Quarterly Report on
Form 10-Q filed with the SEC, (i) there has not been any Company development
that has not otherwise been publicly disclosed that would have or could
reasonably be expected to have a material adverse effect

 

3



--------------------------------------------------------------------------------

on the business, properties, financial condition or operating results of the
Company, as such business is presently conducted, (ii) the Company and its
subsidiaries have not incurred any debts or liabilities except for debts or
liabilities incurred in the ordinary course of business and except in connection
with obligations under contracts and commitments incurred in the ordinary course
of business, (iii) the Company and its subsidiaries have not entered into or
terminated or contemplated entering into or terminating any contract filed as an
exhibit to the Company’s SEC Reports and (iv) there has not been any change in
the assets, liabilities, financial condition or operating results of the Company
and its subsidiaries from that reflected in the consolidated financial
statements included with the most recent Quarterly Report on Form 10-Q, except
changes in the ordinary course of business that have not been, in the aggregate,
materially adverse.

(j) Capitalization.

(i) As of October 28, 2011, the authorized capital stock of the Company
consisted of 10,000,000 shares of Preferred Stock, par value $0.0001 per share
(the “Preferred Stock”), none of which were issued and outstanding, and
100,000,000 shares of Common Stock, 55,151,990 shares of which were issued and
outstanding. The Preferred Stock and the Common Stock are collectively referred
to herein as the “Capital Stock”. All of the issued and outstanding shares of
Capital Stock have been duly authorized, validly issued and are fully paid and
nonassessable. As of September 30, 2011, options to purchase 6,971,067 shares of
Common Stock were outstanding, restricted stock units for 1,573,000 shares of
Common Stock had been issued under the 2006 Equity Incentive Plan, and an
additional 684,574 shares of Common Stock were available for grant under the
2006 Equity Incentive Plan. Except as otherwise set forth in this Agreement and
except for (A) options and restricted stock units granted (or remaining
available for grant) pursuant to the 2006 Equity Incentive Plan, (B) purchase
rights accruing under the Company’s 2006 Employee Stock Purchase Plan and (C) as
set forth in the SEC Documents, there are no outstanding options, warrants,
rights (including conversion or preemptive rights), agreements, arrangements or
commitments of any character, whether or not contingent, relating to the issued
or unissued Capital Stock of the Company or obligating the Company to issue or
sell any share of Capital Stock of, or other equity interest in, the Company.

(ii) The Shares that are being purchased by the Investor hereunder, when issued,
sold or delivered in accordance with the terms hereof, for the consideration
expressed herein, will be duly and validly issued, fully paid and nonassessable.
The Shares will be free of any liens and encumbrances created by the Company
and, subject to the accuracy of the representations of the Investor in this
Agreement and the other investors in the Private Placement, will be issued in
compliance with (and the offer, sale and issuance of the Shares are exempt from
the registration requirements of) all applicable federal and state securities
laws.

Section 5. Representations and Warranties of the Investor.

The Investor herebyrepresents and warrants to the Company as of the date hereof
and as of the Closing Date to the Company as follows:

(a) No Endorsement. The Investor understands that no United States federal or
state agency has passed on, reviewed or made any recommendation or endorsement
of the Shares or any investment therein.

(b) Organization; Authority. If the Investor is an entity, it is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions

 

4



--------------------------------------------------------------------------------

contemplated by this Agreement and otherwise to carry out its obligations
hereunder. This Agreement has been duly executed by the Investor, and when
delivered by the Investor in accordance with the terms hereof and thereof, will
constitute the valid and legally binding obligation of the Investor, enforceable
in accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors’ rights generally and (ii) as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies.

(c) Purchase Entirely for Own Account. This Agreement is made with the Investor
in reliance upon the Investor’s representation to the Company, which by the
Investor’s execution of this Agreement the Investor hereby confirms, that the
Shares to be received by the Investor will be acquired for investment for such
Investor’s own account, not as a nominee or agent, and not with a view to the
distribution of any part thereof, and that the Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same.
By executing this Agreement, the Investor further represents that the Investor
does not have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participations to such person or to any third
person, with respect to any of the Shares.

(d) Investment Experience. The Investor is an investor in securities of
companies in the development stage and acknowledges that it is able to fend for
itself, can bear the economic risk of its investment, and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Shares. If other than an individual,
the Investor also represents it has not been organized for the purpose of
acquiring the Shares.

(e) Accredited Investor. The Investor is an “accredited investor” within the
meaning of SEC Rule 501(a) of Regulation D, as presently in effect.

(f) Restricted Securities. The Investor understands that the Shares will be
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Act, only in
certain limited circumstances.

(g) Rule 144. The Investor understands that the Shares he is purchasing are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act,
only in certain limited circumstances. In this connection, the Investor
represents that he is familiar with SEC Rule 144, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.

(h) It is understood that the certificates evidencing the Shares will bear the
following legends:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT, PURSUANT TO RULE 144 OF SUCH ACT OR AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE ACT, IN WHICH CASE AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED MAY BE
REQUIRED.”

 

5



--------------------------------------------------------------------------------

(i) No Advice. The Investor understands that nothing in this Agreement or any
other materials presented to the Investor in connection with the purchase and
sale of the Shares constitutes legal, tax or investment advice. The Investor has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of the
Shares.

(j) Disclosure of Information. The Investor believes it has received all the
information it considers necessary or appropriate for deciding whether to
purchase the Shares. The Investor further represents that it has had an
opportunity to ask questions and receive answers from the Company regarding
terms and conditions of the offering of the Shares and the business, properties,
prospects and financial condition of the Company. The foregoing, however, does
not limit or modify the representations and warranties of the Company in
Section 4 of this Agreement or the right of the Investor to rely thereon.

Section 6. Covenants

(a) Restrictions on Transfer. The Investor agrees that he shall not transfer the
Shares, unless such transfer is subject to compliance with applicable law. If
reasonably requested by the Company, the Investor shall furnish the Company with
an opinion of counsel that such transfer of Shares does not require registration
under the Securities Act.

(b) Company SEC Reports. The Company shall, prior to filing a Form 8-K with the
SEC describing the Private Placement contemplated by this Agreement, furnish to
the Investor for review a copy of such Form 8-K.

(c) Furnishing of Information. The Company shall use its reasonable best efforts
to timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company after
the date hereof pursuant to the Exchange Act. For so long as the Investor holds
the Shares, if the Company is not required to file reports pursuant to the
Exchange Act, it will prepare and furnish to the Investor and make publicly
available in accordance with Rule 144(c) such information as is required for the
Investor to sell the Securities under Rule 144.

Section 7. Conditions Precedent to Investor’s Obligations.

The obligations of the Investor under Section 2 of this Agreement are subject to
the fulfillment on or before the Closing of each of the following conditions,
unless such condition or conditions are expressly waived in writing by the
Investor:

(a) The representations and warranties of the Company contained in Section 4
shall be true in all respects on and as of the Closing as though such
representations and warranties had been made on and as of the Closing Date,
except for representations and warranties made as of a particular date, which
shall be true and correct as of such date.

(b) The Company shall have performed and complied in all respects with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing.

(c) The Chief Executive Officer of the Company shall deliver to the Investor at
the Closing a certificate stating that the conditions specified in Sections 7(a)
and 7(b) have been fulfilled.

 

6



--------------------------------------------------------------------------------

(d) No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

(e) There shall not have been a Material Adverse Effect. For purposes of this
Agreement, a “Material Adverse Effect” means any event, change, violation,
inaccuracy, circumstance or effect that, individually or in the aggregate, has
had or would reasonably be expected to have a material adverse effect on, or
result in a material adverse change in, as the case may be, the business,
operations, properties, condition (financial or otherwise), assets, liabilities
or results of operations of the Company, except for any such events, changes,
violations, inaccuracies, circumstances or effects resulting from (i) any
changes in general economic, regulatory or political conditions, (ii) any
changes or events generally affecting the industry in which the Company
operates, (iii) any adverse change or effect that is caused by the announcement
of the transactions contemplated by this Agreement, or (iv) any violations or
other matters arising from changes in law or U.S. GAAP; unless in any such
instance such change or effect described in (i), (ii) or (iv) impacts the
Company in a materially disproportionate manner relative to a preponderance of
the other similar entities impacted by such change.

Section 8. Conditions Precedent to the Company’s Obligations.

The obligations of the Company to each Investor under this Agreement are subject
to the fulfillment on or before the Closing of each of the following conditions
by the Investor, unless such condition or conditions are expressly waived in
writing by the Company:

(a) The representations and warranties of the Investor contained in Section 5
shall be true on and as of the Closing in all material respects as though such
representations and warranties had been made on and as of the Closing Date,
except for representations and warranties made as of a particular date, which
shall be true and correct as of such date.

(b) The Investor shall have performed and complied in all material respects with
all agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by him on or before the Closing.

(c) No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

(d) The Investor shall have delivered the Purchase Price for the Shares.

Section 9. Registration Rights.

(a)

(i) As soon as reasonably practicable, but in no event later than 60 days after
the Closing Date (the “Filing Date”), the Company shall file a registration
statement covering the resale of the shares sold in the Private Placement (the
“Registrable Shares”) with the SEC for an offering to be made on a continuous
basis pursuant to Rule 415, or if Rule 415 is not available for offers and sales
of the Registrable Shares, by such other means of distribution of Registrable
Shares as the holders of a majority of the Registrable Shares may reasonably
specify (the “Initial Registration Statement”). The

 

7



--------------------------------------------------------------------------------

Initial Registration Statement shall be on Form S-3 (except if the Company is
ineligible to register for resale the Registrable Shares on Form S-3, in which
case such registration shall be on another appropriate form).

(ii) The Company shall use its best efforts to effect the registration
(including a declaration of effectiveness thereof by the SEC) and applicable
qualifications or compliances (including, without limitation, the execution of
any required undertaking to file post-effective amendments, appropriate
qualifications or exemptions under applicable blue sky or other state securities
laws and appropriate compliance with applicable securities laws, requirements or
regulations) as promptly as possible after the filing thereof, but in any event
prior to the date which is 90 days after the Filing Date (the “Effectiveness
Date”).

(iii) In the event the SEC informs the Company that all of the Registrable
Shares cannot, as a result of the application of Rule 415, be registered for
resale as a secondary offering on a single registration statement, the Company
agrees to promptly (i) inform the Investor thereof, (ii) use its reasonable
efforts to file amendments to the Initial Registration Statement as required by
the SEC and/or (iii) withdraw the Initial Registration Statement and file a new
registration statement (a “New Registration Statement”), in either case covering
the maximum number of Registrable Shares permitted to be registered by the SEC,
on Form S-3 or, if the Company is ineligible to register for resale the
Registrable Shares on Form S-3, such other form available to register for resale
the Registrable Shares as a secondary offering; provided, however, that prior to
filing such amendment or New Registration Statement, the Company shall be
obligated to use its reasonable efforts to advocate with the SEC for the
registration of all of the Registrable Shares. In the event the Company amends
the Initial Registration Statement or files a New Registration Statement, as the
case may be, under clauses (ii) or (iii) above, the Company will use its
reasonable efforts to file with the SEC, as promptly as allowed by the SEC, one
or more registration statements on Form S-3 or, if the Company is ineligible to
register for resale the Registrable Shares on Form S-3, such other form
available to register for resale those Registrable Shares that were not
registered for resale on the Initial Registration Statement, as amended, or the
New Registration Statement (the “Remainder Registration Statements”).

Notwithstanding any other provision of this Agreement and subject to the payment
of damages in Section 9(c), if the SEC limits the number of Registrable Shares
permitted to be registered on a particular Registration Statement (and
notwithstanding that the Company used diligent efforts to advocate with the SEC
for the registration of all or a greater number of Registrable Shares), any
required cutback of Registrable Shares shall be applied pro rata among the
holders of Registrable Shares in accordance with the number of such Registrable
Shares sought to be included in such Registration Statement by reference to the
aggregate amount of all Registrable Shares.

(b) All expenses incurred by the Company in complying with Section 9(a) hereof,
including, without limitation, all registration, qualification and filing fees,
printing expenses, escrow fees, fees and expenses of counsel for the Company,
blue sky fees and expenses and the expense of any special audits incident to or
required by any such registration (but excluding the fees of legal counsel for
any Investor or holder of Registrable Shares) shall be borne by the Company. All
selling commissions applicable to the sale of Registrable Shares and all fees
and expenses of legal counsel for any Investor or holder of Registrable Shares
related to the registration and sale of the Registrable Shares shall be borne by
the Investor or holder of Registrable Shares incurring such commissions, fees or
expenses.

 

8



--------------------------------------------------------------------------------

(c) The Company further agrees that, in the event that (i) the Initial
Registration Statement has not been filed with the SEC within 60 days after the
Closing Date, or (ii) the Initial Registration Statement or the New Registration
Statement, as applicable, has not been declared effective by the SEC by the
Effectiveness Date(each such event referred to in clauses (i) and (ii) , (a
“Registration Default”)), for all or part of any thirty-day period (a “Penalty
Period”) during which the Registration Default remains uncured (which initial
thirty-day period shall commence on the fifth Business Day after the date of
such Registration Default if such Registration Default has not been cured by
such date), the Company shall pay to the Investor one percent (1%) of the
Investor’s aggregate purchase price of his or her Shares for each Penalty Period
during which the Registration Default remains uncured; provided, however, that
if an Investor fails to provide the Company with any information that is
required to be provided in such Registration Statement with respect to the
Investor as set forth herein, then the commencement of the Penalty Period
described above shall be extended until two Business Days following the date of
receipt by the Company of such required information; and provided, further, that
in no event shall the Company be required hereunder to pay to any Investor
pursuant to this Agreement more than 1% of such Investor’s aggregate purchase
price of his or her securities in any Penalty Period and in no event shall the
Company be required hereunder to pay to any Investor pursuant to this Agreement
an aggregate amount that exceeds 6.0% of the aggregate Purchase Price paid by
such Investor for such Investor’s Shares. The Company shall deliver said cash
payment to the Investor by the fifth Business Day after the end of such Penalty
Period. If the Company fails to pay said cash payment to the Investor in full by
the fifth Business Day after the end of such Penalty Period, the Company will
pay interest thereon at a rate of 10% per annum (or such lesser maximum amount
that is permitted to be paid by applicable law) to the Investor, accruing daily
from the date such liquidated damages are due until such amounts, plus all such
interest thereon, are paid in full.

(d) In the case of the registration, qualification, exemption or compliance
effected by the Company pursuant to this Agreement, the Company shall, upon
reasonable request, inform the Investor as to the status of such registration,
qualification, exemption and compliance. At its expense the Company shall:

 

  (i) except for such times as the Company is permitted hereunder to suspend the
use of the prospectus forming part of a Registration Statement, use its
commercially reasonable efforts to keep such registration, and any
qualification, exemption or compliance under state securities laws which the
Company determines to obtain, continuously effective with respect to the
Investor, and to keep the applicable Registration Statement free of any material
misstatements or omissions, until the later of (a) three years from the Closing
Date and (b) the date by which all the Shares may be sold without restriction
under Rule 144, including, without limitation, any volume and manner of sale
restrictions which may be applicable to affiliates under Rule 144. The period of
time during which the Company is required hereunder to keep a Registration
Statement effective is referred to herein as the “Registration Period.”

 

  (ii) advise the Investor within five Business Days:

 

  a. when a Registration Statement or any amendment thereto has been filed with
the SEC and when such Registration Statement or any post-effective amendment
thereto has become effective;

 

  b. of any request by the SEC for amendments or supplements to any Registration
Statement or the prospectus included therein or for additional information;

 

  c. of the issuance by the SEC of any stop order suspending the effectiveness
of any Registration Statement or the initiation of any proceedings for such
purpose;

 

9



--------------------------------------------------------------------------------

  d. of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Registrable Shares included therein for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose; and

 

  e. subject to the provisions this Agreement, of the occurrence of any event
that requires the making of any changes in any Registration Statement or
prospectus so that, as of such date, the statements therein are not misleading
and do not omit to state a material fact required to be stated therein or
necessary to make the statements therein (in the case of a prospectus, in the
light of the circumstances under which they were made) not misleading;

 

  (iii) use its commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of any Registration Statement as soon as
reasonably practicable;

 

  (iv) if the Investor so requests in writing, promptly furnish to the Investor,
without charge, at least one copy of each Registration Statement and each
post-effective amendment thereto, including financial statements and schedules,
and, if explicitly requested, all exhibits in the form filed with the SEC;

 

  (v) during the Registration Period, promptly deliver to the Investor, without
charge, as many copies of each prospectus included in a Registration Statement
and any amendment or supplement thereto as the Investor may reasonably request
in writing; and the Company consents to the use, consistent with the provisions
hereof, of the prospectus or any amendment or supplement thereto by the Investor
of Registrable Shares in connection with the offering and sale of the
Registrable Shares covered by a prospectus or any amendment or supplement
thereto;

 

  (vi) during the Registration Period, if the Investor so requests in writing,
deliver to the Investor, without charge, (i) one copy of the following
documents, other than those documents available via the SEC’s EDGAR system:
(A)its annual report on Form 10-K (or similar form), (B) its definitive proxy
statement with respect to its annual meeting of stockholders, (C) each of its
quarterly reports to its stockholders, and, if not included in substance in its
quarterly reports to stockholders, its quarterly report on Form 10-Q (or similar
form), and (D) a copy of each full Registration Statement (the foregoing, in
each case, excluding exhibits); and (ii) if explicitly requested, all exhibits
excluded by the parenthetical to the immediately preceding clause (D);

 

  (vii) prior to any public offering of Registrable Shares pursuant to any
Registration Statement, promptly take such actions as may be necessary to
register or qualify or obtain an exemption for offer and sale under the
securities or blue sky laws of such United States jurisdictions as the Investor
reasonably request in writing, provided that the Company shall not for any such
purpose be required to qualify generally to transact business as a foreign
corporation in any jurisdiction where it is not so qualified or to consent to
general service of process in any such jurisdiction, and do any and all other
acts or things reasonably necessary or advisable to enable the offer and sale in
such jurisdictions of the Registrable Shares covered by any such Registration
Statement;

 

  (viii)

upon the occurrence of any event contemplated by Section 9(d)(ii)(e) above,
except for such times as the Company is permitted hereunder to suspend the use
of a prospectus forming part of a Registration Statement, the Company shall use
its commercially reasonable efforts to prepare a post-effective amendment to
such Registration Statement or a supplement to the related prospectus, or file
any other required document so that, as thereafter delivered to purchasers of
the

 

10



--------------------------------------------------------------------------------

  Registrable Shares included therein, such prospectus will not include any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading;

 

  (ix) otherwise use its commercially reasonable efforts to comply in all
material respects with all applicable rules and regulations of the SEC which
could affect the sale of the Registrable Shares;

 

  (x) use its commercially reasonable efforts to cause all Registrable Shares to
be listed on each securities exchange or market, if any, on which equity
securities issued by the Company have been listed; and

 

  (xi) use its commercially reasonable efforts to take all other steps necessary
to effect the registration of the Registrable Shares contemplated hereby and to
enable the Investor to sell Registrable Shares under Rule 144.

(e) The Investor shall have no right to take any action to restrain, enjoin or
otherwise delay any registration pursuant to Section 9(a) hereof as a result of
any controversy that may arise with respect to the interpretation or
implementation of this Agreement.

(f)

(i) To the extent permitted by law, the Company shall indemnify the Investor and
each person controlling the Investor within the meaning of Section 15 of the
Securities Act, with respect to which any registration that has been effected
pursuant to this Agreement, against all claims, losses, damages and liabilities
(or action in respect thereof), including any of the foregoing incurred in
settlement of any litigation, commenced or threatened (subject to
Section 9(f)(iii) below), arising out of or based on any untrue statement (or
alleged untrue statement) of a material fact contained in any Registration
Statement, prospectus, any amendment or supplement thereof, or other document
incident to any such registration, qualification or compliance or based on any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
light of the circumstances in which they were made, or any violation by the
Company of any rule or regulation promulgated by the Securities Act applicable
to the Company and relating to any action or inaction required of the Company in
connection with any such registration, qualification or compliance, and will
reimburse the Investor and each person controlling the Investor, for reasonable
legal and other out-of-pocket expenses reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability or action as
incurred; provided that the Company will not be liable in any such case to the
extent that any untrue statement or omission or allegation thereof is made in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of the Investor for use in preparation of any
Registration Statement, prospectus, amendment or supplement; provided however,
that the Company will not be liable in any such case where the claim, loss,
damage or liability arises out of or is related to the failure of the Investor
to comply with the covenants and agreements contained in this Agreement
respecting sales of Registrable Shares, and except that the foregoing indemnity
agreement is subject to the condition that, insofar as it relates to any such
untrue statement or alleged untrue statement or omission or alleged omission
made in any preliminary prospectus but eliminated or remedied in the amended
prospectus on file with the SEC at the time any Registration Statement becomes
effective or in an amended prospectus filed with the SEC pursuant to Rule 424(b)
which meets the requirements of Section 10(a) of the Securities Act (each, a
“Final Prospectus”), such indemnity shall not inure to the benefit of the
Investor or any such controlling person, if a copy of a Final Prospectus
furnished by the Company to the Investor for delivery was not furnished to the
person or entity asserting the loss, liability, claim or damage at or prior to
the time such furnishing is required by the Securities Act and a Final
Prospectus would have cured the defect giving rise to such loss, liability,
claim or damage.

 

11



--------------------------------------------------------------------------------

(ii) The Investor will severally, and not jointly, indemnify the Company, each
of its directors and officers, and each person who controls the Company within
the meaning of Section 15 of the Securities Act, against all claims, losses,
damages and liabilities (or actions in respect thereof), including any of the
foregoing incurred in settlement of any litigation, commenced or threatened
(subject to Section 9(f)(iii) below), arising out of or based on any untrue
statement (or alleged untrue statement) of a material fact contained in any
Registration Statement, prospectus, or any amendment or supplement thereof,
incident to any such registration, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in light of the
circumstances in which they were made, and will reimburse the Company, such
directors and officers, and each person controlling the Company for reasonable
legal and any other expenses reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability or action as
incurred, in each case to the extent, but only to the extent, that such untrue
statement or omission or allegation thereof is made in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
the Investor for use in preparation of any Registration Statement, prospectus,
amendment or supplement; provided that the indemnity shall not apply to the
extent that such claim, loss, damage or liability results from the fact that a
current copy of a prospectus was not made available to the person or entity
asserting the loss, liability, claim or damage at or prior to the time such
furnishing is required by the Securities Act and a Final Prospectus would have
cured the defect giving rise to such loss, claim, damage or liability.
Notwithstanding the foregoing, the Investor’s aggregate liability pursuant to
this subsection (ii) and subsection (iv) shall be limited to the net amount
received by the Investor from the sale of the Registrable Shares.

(iii) Each party entitled to indemnification under this Section 9(f) (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party (at its expense) to assume the defense of any such
claim or any litigation resulting therefrom, provided that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or litigation,
shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld), and the Indemnified Party may participate in such
defense at such Indemnified Party’s expense, and provided further that the
failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under this Agreement, unless
such failure is materially prejudicial to the Indemnifying Party in defending
such claim or litigation. An Indemnifying Party shall not be liable for any
settlement of an action or claim effected without its written consent (which
consent will not be unreasonably withheld). No Indemnifying Party, in its
defense of any such claim or litigation, shall, except with the consent of each
Indemnified Party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party of a release from all liability
in respect to such claim or litigation.

(iv) If the indemnification provided for in this Section 9(f) is held by a court
of competent jurisdiction to be unavailable to an Indemnified Party with respect
to any loss, liability, claim, damage or expense referred to therein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party thereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand

 

12



--------------------------------------------------------------------------------

and of the Indemnified Party on the other in connection with the statements or
omissions which resulted in such loss, liability, claim, damage or expense as
well as any other relevant equitable considerations. The relative fault of the
Indemnifying Party and of the Indemnified Party shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission to state a material fact relates to information
supplied by the Indemnifying Party or by the Indemnified Party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

(g)

(i) The Investor agrees that, upon receipt of any notice from the Company of the
happening of any event requiring the preparation of a supplement or amendment to
a prospectus relating to Registrable Shares so that, as thereafter delivered to
the Investor, such prospectus shall not contain an untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, the Investor will
forthwith discontinue disposition of Registrable Shares pursuant to a
Registration Statement and prospectus contemplated by Section 9(a) until its
receipt of copies of the supplemented or amended prospectus from the Company
and, if so directed by the Company, the Investor shall deliver to the Company
all copies, other than permanent file copies then in the Investor’s possession,
of the prospectus covering such Registrable Shares current at the time of
receipt of such notice.

(ii) The Investor shall suspend, upon request of the Company, any disposition of
Registrable Shares pursuant to any Registration Statement and prospectus
contemplated by Section 9(a) during the occurrence or existence of any pending
corporate development with respect to the Company that the Board of Directors of
the Company believes in good faith may be material and that, in the
determination of the Board of Directors of the Company, makes it not in the best
interest of the Company to allow continued availability of a Registration
Statement or prospectus.

(ii) As a condition to the inclusion of its Registrable Shares, the Investor
shall furnish to the Company such information regarding the Investor and the
distribution proposed by the Investor as the Company may reasonably request in
writing, including completing a Registration Statement Questionnaire in the form
provided by the Company, or as shall be required in connection with any
registration referred to in this Section 9.

(iv) The Investor hereby covenants with the Company (i) not to make any sale of
the Registrable Shares without effectively causing the prospectus delivery
requirements under the Securities Act to be satisfied, and (ii) if such
Registrable Shares are to be sold by any method or in any transaction other than
on a national securities exchange or in the over-the-counter market, in
privately negotiated transactions, or in a combination of such methods, to
notify the Company at least five Business Days prior to the date on which the
Investor first offers to sell any such Registrable Shares.

(v) The Investor agrees not to take any action with respect to any distribution
deemed to be made pursuant to a Registration Statement which would constitute a
violation of Regulation M under the Exchange Act or any other applicable rule,
regulation or law.

(vi) At the end of the Registration Period the Investor shall discontinue sales
of shares pursuant to any Registration Statement upon receipt of notice from the
Company of its intention to remove from registration the shares covered by any
such Registration Statement which remain unsold, and the Investor shall notify
the Company of the number of shares registered which remain unsold immediately
upon receipt of such notice from the Company.

 

13



--------------------------------------------------------------------------------

(h) The rights to cause the Company to register Registrable Shares granted to
the Investor by the Company under Section 9(a) may be assigned by the Investor
in connection with a transfer by the Investor of all or a portion of his
Registrable Shares, provided, however, that such transfer must be made at least
ten days prior to the Filing Date and that (i) such transfer may otherwise be
effected in accordance with applicable securities laws; (ii) the Investor gives
prior written notice to the Company at least ten days prior to the Filing Date;
and (iii) such transferee agrees to comply with the terms and provisions of this
Agreement, and such transfer is otherwise in compliance with this Agreement.
Except as specifically permitted by this Section 9(h), the rights of the
Investor with respect to Registrable Shares as set out herein shall not be
transferable to any other Person, and any attempted transfer shall cause all
rights of the Investor therein to be forfeited.

(i) The rights of the Investor under any provision of this Section 9 may be
waived (either generally or in a particular instance, either retroactively or
prospectively and either for a specified period of time or indefinitely) or
amended by an instrument in writing signed by the Investor.

Section 10. Notices.

All notices, requests, consents and other communications hereunder shall be in
writing; shall be mailed (a) if within the domestic United States, by
first-class registered or certified airmail, by nationally recognized overnight
express courier, postage prepaid, or by facsimile or (b) if delivered to or from
outside the United States, by International Federal Express or facsimile; shall
be deemed given: (i) if delivered by first-class registered or certified mail
domestic, three business days after so mailed, (ii) if delivered by nationally
recognized overnight carrier, one business day after so mailed, (iii) if
delivered by International Federal Express, two business days after so mailed or
(iv) if delivered by facsimile, upon electronic confirmation of receipt; and
shall be delivered as addressed as follows:

 

  (a) if to the Company, to:

Hansen Medical, Inc.

800 East Middlefield Road

Mountain View, CA 94043

Attn: Chief Financial Officer

Phone: (888) 404-5801

Fax: (650) 404-5901

 

  (b) with a copy mailed to:

Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP

1200 Seaport Boulevard

Redwood City, California 94063

Attn: David T. Young, Esq.

Phone: (650) 321-2400

Telecopy: (650) 321-2800

 

  (c) if to the Investor, to the address set forth on the Investor’s signature
page hereto.

 

 

14



--------------------------------------------------------------------------------

Section 11. Indemnification of Investor. The Company will indemnify and hold the
Investor and its respective directors, officers, shareholders, partners,
employees and agents (each, an “Indemnified Person”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, and court costs
that any such Indemnified Person may suffer or incur as a result of or relating
to any misrepresentation, breach or inaccuracy, of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement (other
than the covenants and agreements set forth in Section 6(c) and Section 9) . In
any such proceeding, any Indemnified Person shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such Indemnified Person unless: (i) the Company and the Indemnified Person
shall have mutually agreed to the retention of such counsel; (ii) the Company
shall have failed promptly to assume the defense of such proceeding and to
employ counsel reasonably satisfactory to such Indemnified Person in such
proceeding; or (iii) in the reasonable judgment of counsel to such Indemnified
Person, representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. The
Company shall not be liable for any settlement of any proceeding effected
without its written consent, which consent shall not be unreasonably withheld,
delayed or conditioned.

Section 12. Expenses.

Upon and subject to the Closing, the Company shall reimburse the reasonable fees
and out-of-pocket expenses of one special counsel for the Investor, not to
exceed $20,000. The Investor hereby acknowledges that payment of such fees and
expenses by the Company raises a potential conflict of interest and hereby
consents to the payment arrangement set forth herein.

Section 13. Miscellaneous.

(a) The respective representations, warranties, and agreements made herein by or
on behalf of the parties hereto shall remain in full force and effect for a
period of one (1) year from the Closing Date, regardless of any investigation
made by or on behalf of any party to this Agreement or any officer, director or
employee of, or person controlling or under common control with, such party and
will survive delivery of and payment for the Shares.

(b) Except as set forth in Section 12 hereof, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.

(c) This Agreement may be executed in two or more counterparts and it is not
necessary that signatures of all parties appear on the same counterpart, but
such counterparts together shall constitute one and the same agreement.

(d) Any provision of this Agreement may be amended, waived or modified only upon
the written consent of the Company and the Investor. Any amendment or waiver
affected in accordance with this Section 10(d) shall be binding upon the
Investor and the Company.

(e) This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and assigns.

(f) This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California without regard to principles of
conflict of laws.

 

15



--------------------------------------------------------------------------------

(g) The provisions of this Agreement are severable, and if any clause or
provision hereof shall be held invalid, illegal or unenforceable in whole or in
part, such invalidity or unenforceability shall not in any manner affect any
other clause or provision of this Agreement.

(h) The headings of the sections of this document have been inserted for
convenience of reference only and shall not be deemed to be a part of this
Agreement.

(i) This Agreement constitutes the entire agreement and supersedes all prior
agreements and understandings, both written and oral, between the parties hereto
with respect to the subject matter of this Agreement and is not intended to
confer upon any person other than the parties hereto any rights or remedies
hereunder.

(j) This Agreement may be terminated by the Investor or by the Company, by
written notice to the other parties, if the Closing has not been consummated on
or before November 11, 2011; provided that no such termination will affect the
right of any party to sue for any breach by the other party (or parties).

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Stock Purchase
Agreement as of the date first written above.

 

HANSEN MEDICAL, INC. By:  

/s/    Peter J. Mariani        

  Name: Peter J. Mariani   Title: Chief Financial Officer



--------------------------------------------------------------------------------

INVESTOR

 

Jack W. Schuler By  

/s/    Jack W. Shuler        

  Name: Jack W. Shuler

Address:  

 

 

 

Telephone:  

 

Telecopy:  

 